Citation Nr: 1117001	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right inguinal hernia, status post repair.

3.  Entitlement to service connection for amebic dysentery.

4.  Entitlement to service connection for residuals of a right appendectomy scar.

5.  Entitlement to service connection for a residual spinal disorder.

6.  Entitlement to a compensable rating for tonsillectomy.

7.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial disability rating in excess of 0 percent prior to  April 8, 2008 and in excess of 10 percent as of April 8, 2008 for service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1964, from November 1965 to September 1968 and from April 1990 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence is at least in equipoise on whether the Veteran's current tinnitus is etiologically related to active military service. 

2.  The evidence is at least in equipoise on whether the Veteran's right inguinal hernia, status post repair is etiologically related to active military service. 

3.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning including sleep disturbance with nightmares of Vietnam, intrusive thoughts, avoidant behavior, isolative behavior, hypervigilence, impaired impulse control, irritability and anger and depressed mood; the Veteran was assigned a GAF score that ranged from 45 to 65.

4.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal for the issues of entitlement to service connection for amebic dysentery, right appendectomy scar and residual of a back disorder and entitlement to an increased rating for tonsillectomy.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Right inguinal hernia, status post repair was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The schedular criteria for an initial 70 percent disability rating have been met for service-connected PTSD for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).  

4.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for amebic dysentery, right appendectomy scar and residual of a back disorder and entitlement to increased rating for tonsillectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect the Veteran's service connection claims for tinnitus and residuals of a right hernia repair, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In general, for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

With respect to the initial higher rating claim for PTSD, a September 2005 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, therefore this claim is now substantiated.  As such, the Veteran's filing of an appeal as to this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice is required for the initial higher rating for PTSD and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service personnel records,  service treatment records, VA treatment records, private treatment records, VA examination reports dated in February 2005 and April 2008 and a transcript of the February 2011 Board hearing.

The February 2005 and April 2008 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his PTSD.  The examiners documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection 

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Tinnitus

The Veteran contends that his tinnitus is related to active military service.  Specifically, he asserts that he has had recurrent tinnitus since military service and it was due to loud noise exposure.   

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, VA audiological and ENT examination reports dated in February 2005 show the Veteran has a current diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal that the Veteran did not complain of or receive treatment for tinnitus during military service.  However, the Veteran reported a history of military noise exposure to include firearms, machine guns, mortars, missile launchers, helicopters, tanks, combat explosions, ship engines, flight lines and aircraft engines.  See February 2005 VA audiological examination.  Unfortunately, the Veteran's DD Form 214 does not indicate the Veteran's military occupational specialty during active military service.  However, the record contains evidence that the Veteran received a combat action ribbon and therefore, the Board concludes that the Veteran engaged in combat.   Based on this, the Board finds that the Veteran's statements in regard to his noise exposure are credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (2010).  Accordingly, the Board finds that the evidence shows the Veteran was exposed to loud noises during military service.

With respect to the issue of whether the Veteran's current diagnosis of tinnitus is related to in-service acoustic trauma, the Board finds that the evidence is at least in equipoise.  The Board notes that there are conflicting opinions on the etiology of the Veteran's tinnitus.  In this regard, the Veteran underwent a VA audiological examination in February 2005.  After reviewing the record and evaluating the Veteran, the examiner provided the opinion that it is not likely military noise exposure contributed to the Veteran's of tinnitus because the Veteran was unsure of the exact onset of tinnitus, he was unable to relate it to a specific event or acoustic trauma and it is infrequent.  In contrast, a VA ENT examiner in February 2005 provided the opinion that given the Veteran's history of noise exposure during military service, the Veteran's hearing loss and tinnitus is as likely as it is not secondary to military service.   

In this case, the Board finds no reason to accord more weight to one opinion over the other.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's tinnitus is related to military noise exposure.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted.    

Right Hernia, Status Post Repair

In assessing the Veteran's service connection claim for right inguinal hernia, the evidence must show that the Veteran has a current diagnosis of the claimed disorder.  A VA examination dated in April 2005 provides a diagnosis of bilateral inguinal hernia.  The examiner observes that the Veteran has a right inguinal well-healed scar consistent with right inguinal hernia.  Therefore, the Veteran has a current diagnosis of the claimed disability.  

The Veteran contends that he was diagnosed with a small right inguinal hernia at the same time he sought treatment for a left inguinal hernia during military service in 1966 or 1967.  A review of the Veteran's service treatment records show that the Veteran complained of pain in the left groin region in September 1966.  He was diagnosed with left indirect, inguinal hernia.  The examiner noted that the remaining physical examination was within normal limits.  The Veteran underwent a left inguinal hernioplasty in September 1966.  There was no evidence in the Veteran's service treatment records that he was diagnosed with a right inguinal hernia during active military service.

Nonetheless, the Board notes that throughout the appeal the Veteran has consistently reported that he was diagnosed with a right inguinal hernia in 1966 or 1967 and he underwent a hernia repair in 1973.  A private treatment record dated in February 1974 shows that the Veteran was admitted to Methodist Hospital with complaints of right inguinal hernia.  He provided a history that in 1966 or 1967 he was noted to have a left inguinal hernia and a very small right inguinal hernia.  He underwent a left inguinal hernia repair at that time.  The Veteran reported that he has had no problems with the right inguinal hernia until three weeks prior to the admission in 1974.  The Veteran was diagnosed with direct right inguinal hernia and he underwent a right inguinal herniorrhaphy.  The Board notes that the Veteran is competent to report that he received a diagnosis of a right inguinal hernia in service.  The Board also finds that these statements are credible as the Veteran has consistently reported that he was diagnosed with a hernia in 1966 or 1967 during the appeals period.  This was further supported by a statement made by the Veteran to his treating physician in 1974.  The statements made to the physician in February 1974 were made with a view towards ascertaining the Veteran's state of physical fitness and they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Based on the foregoing, the Board finds that there is competent and credible evidence that the Veteran had a right inguinal hernia during military service.  

Furthermore, the record contains a medical opinion from a VA examiner in April 2005 asserting that the Veteran's bilateral inguinal hernia can be attributed to the Veteran's military service.  The examiner did not review the Veteran's claims file or medical records in forming his opinion.  However, he did obtain an oral history from the Veteran, which is consistent with the statements discussed above that the Board has determined to be competent and credible evidence of a right inguinal hernia during service.  Thus, the examiner was not relying on inaccurate facts when he provided the favorable opinion and therefore, the Board finds that opinion to be credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  The Board concludes that this medical opinion is probative as the examiner based the opinion the Veteran's lay statements and the claims file does not contain any medical opinion to the contrary.  

Based on the foregoing, the Board concludes that the evidence of record is at least in equipoise on whether the Veteran's residuals of a right inguinal hernia, status post repair are related to military service.  Thus, resolving any reasonable doubt in the Veteran's favor, entitlement to service connection for residuals of a right inguinal hernia, status post repair is warranted. 

III.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for PTSD in February 2005.  The RO granted the claim for PTSD and assigned a 30 percent disability rating with an effective date of November 3, 2004.  The Veteran appeals this decision contending that the current disability rating should be higher.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2010).  

The Veteran's service-connected PTSD is presently assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 31 and 40 reflect "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41 and 50 indicate "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score between 51 and 60 reflects "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61 to 70 contemplates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The medical evidence of record consists of VA examination reports dated in May 2005 and April 2008, VA mental health treatment records and private treatment records.  Furthermore, the Veteran provided additional information about his PTSD symptoms in written statements and in testimony before the Board.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a rating of 70 percent rather than the currently assigned 30 percent disability rating.  

The evidence of record shows the Veteran's PTSD has a moderate to severe affect on his ability to function appropriately and effectively.  During the May 2005 VA examination, the Veteran reported that he has difficulty sleeping and sometimes he will go two to three days without any sleep.  The April 2008 VA examination reveals that the Veteran sleeps on average three hours a night on a "good night."  He has persistent, recurring, distressing bad dreams about war events.  The Veteran also has recurrent daytime flashbacks about certain incident during the Vietnam War.  He experiences persistent, intense distress, represented by increasing heart rate and anger, to similar events.  The Veteran has persistent physiological reactivity, which include sweating and dry mouth, to cues that symbolize an aspect of the stressful in-service event.  The May 2005 VA examination shows that the Veteran has made persistent efforts to avoid thoughts, feelings or conversations associated with the trauma.  For example, the Veteran will walk away from conversations and avoid attending any veteran events.  The Veteran also has mild memory impairment, such as forgetting names, directions and recent events.  

The medical evidence of record indicates that the Veteran has impaired impulse control, difficulty adapting to stressful circumstances and depression.  The May 2005 VA examiner noted that the Veteran has persistent irritability or outbursts of anger.  He also experiences persistent exaggerated startle response and hypervigilence while in large crowds.  During the April 2008 VA examination, the Veteran reported that he feels he is on constant alert and wakes up from sleep when he hears a noise.  He is "shocked" whenever he hears a loud noise or something takes him by surprise and that he instantly gets into a crouching position.  The May 2005 examiner observed that the Veteran has diminished interest or participation in events and he does not enjoy things anymore.  The Veteran also experiences restricted range of affect.  A July 2005 VA treatment record shows that the Veteran has a depressed mood, diminished ability to concentrate, poor appetite and frequent crying spells.  During the April 2008 VA examination the Veteran reported that he usually feels sad when he has bad memories of Vietnam.  

The evidence shows that the Veteran exhibits some inability to establish and maintain effective relationships.  The Veteran has been divorced once.  He has been married to his second wife for over 25 years.  During the April 2008 VA examination, the Veteran indicated that his relationship with his wife has been "bumpy and shaky."  He explained that his wife has a high tolerance level when dealing with his anger problems.  He does not talk to any other family members on a regular basis.  The Veteran also does not have any friends that he talks to regularly and he has described himself as loner.  He indicated that he feels estranged from others and he does not care to have any friends.  The Veteran does not have any hobbies or engage in activities for fun.  He and his wife share household responsibilities and they both manage the finances.  

Furthermore, the Board notes that the Veteran's PTSD symptoms have some affect on the Veteran's employment.  During the April 2008 VA examination the Veteran indicated some of his PTSD symptoms have improved since the last examination because he is no longer working.  He explained that he used to get very angry at work and he was concerned that he would hurt someone or get in trouble.  The Veteran indicated that he decided to retire in part due to his anger issues.  He also reported that he had lost numerous jobs in the past because of getting into fights and arguments with his supervisors.  

The Veteran's GAF score ranged between 45 and 65 throughout the entire claims period.  This range in GAF score indicates mild to major symptoms or impairment in occupational or social functioning.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, the Veteran's overall disability picture including symptoms reported at the VA examinations and the Board hearing indicate that the Veteran's disability picture more closely approximates a 70 percent rating.

In finding that a 70 percent rating is warranted, the Board declines to grant a 100 percent rating.  There is no evidence of characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In fact, the medical evidence of record shows that the Veteran's thought process was logical and goal directed with no evidence of hallucinations or delusions.  His speech was of normal rate and volume.  He also denied suicidal and homicidal ideation during the VA examinations.  The VA examinations reveal that the Veteran was oriented to place and date.  During the appeal period, the Veteran has only demonstrated mild memory impairment.  Although the evidence indicates the Veteran's PTSD contributed to him voluntarily retiring as a crime scene investigator and his symptoms cause moderate to severe impairment in social functioning, in reviewing the entire evidence of record, his symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Thus, the criteria for a 100 percent rating have not been met.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran is currently unemployed after he retired in January 2007 as a crime scene investigator.  The evidence shows that the Veteran had issues with anger and irritability at work and that was part of the reason he retired.  The Board notes that this affect on his employment was considered in the determination of assigning a 70 percent disability rating for his PTSD.  Thus, the evidence shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

IV.  Issues Withdrawn from Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the February 2011 Board hearing, the Veteran and his representative testified of the Veteran's desire to withdraw the issues of entitlement to service connection for amebic dysentery, right appendectomy scar and residual of a back disorder and entitlement to an increased rating for tonsillectomy.  As these statements indicating the Veteran's desire to withdraw these issues during the February 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of those issues on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.

					
ORDER

1.  Entitlement to service connection for tinnitus is granted.

2.  Entitlement to service connection for residuals of a right inguinal hernia, status post repair is granted.

3.  Entitlement to an increased rating of 70 percent for service-connected PTSD for the entire appeal period is granted.

4.  The appeal is dismissed as to the issues of entitlement to service connection for amebic dysentery, right appendectomy scar and residual of a back disorder and entitlement to increased rating for tonsillectomy.


REMAND

After a review of the record the Board finds that a remand is necessary prior to adjudicating the remaining issue on appeal.

The Veteran was provided with two VA examinations for his bilateral hearing loss in February 2005 and April 2008.  During the Board hearing, the Veteran testified that his bilateral hearing loss has continued to worsen.  See Hearing Transcript at 8 and 22.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new examination regarding his bilateral hearing loss. 

In addition, the record contains an audiological assessment from a private ENT physician.  The audiogram report is in graph form and the physician did not convert the graphical data into numerical data at each level tested for the Veteran's ears.  Furthermore, it is unclear the test used for the speech recognition score.  There is no indication in the report that it included "a controlled speech discrimination test (Maryland CNC)" as required under VA regulation.  See 38 C.F.R. § 4.85(a) (2010) (an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  Therefore, the Board concludes that a remand is necessary for a VA examiner to interpret the audiological graph and to seek clarification of the test used to obtain the speech recognition score.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. January 4, 2011) ("in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or VA progress notes, or the Board must explain why such clarification is not needed"); see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) .

Accordingly, the case is REMANDED for the following action:

1. The private audiological examination dated in January 2008 submitted by Houston ENT Clinic, LLP should be sent back for clarification.  The private physician should convert the graphical information into numerical data and clarify if the Maryland CNC speech discrimination test was used.  If the private physician fails to respond to the request, contact the Veteran and request that he obtain the information from the private physician.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and current severity of the Veteran's bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  A complete rationale for all opinions expressed must be provided.  If the RO/AMC is unable to obtain the information in action (1), then ask the examiner to review the January 2008 private audiogram and interpret the chart provided in the report, providing the exact decibel results at 500, 1000, 2000, 3000, and 4000 Hertz.  

3. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's increased rating claim for bilateral hearing loss should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


